Order entered September 12, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-00823-CR

                         WILLIE MAURICE HERVEY, JR., Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                              On Appeal from the 89th District Court
                                     Wichita County, Texas
                                 Trial Court Cause No. 57,785-C

                                            ORDER
        Before the Court is the State’s September 10, 2018 final motion for extension of time to

file its brief. We GRANT the motion and ORDER the State’s brief received September 6, 2018

filed as of the date of this order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE